United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1679
Issued: December 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2013 appellant, through his attorney, filed a timely appeal of a June 3, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration. As more than 180 days elapsed from issuance of the most recent
merit decision of October 25, 2012 to the filing of this appeal,1 and pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2009); R.C., Docket No. 102371 (issued July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

On appeal his attorney asserts that OWCP erred in denying merit review because the
attending physician’s opinion was entitled to greater weight than an OWCP referral physician
and that of an OWCP medical adviser and thus the medical evidence of record established that
appellant is entitled to additional schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. In a September 1, 2005 decision, the
Board affirmed OWCP’s finding that appellant had 36 percent right leg impairment.3 In an
August 3, 2006 decision, the Board affirmed an OWCP finding that appellant had no more than
seven percent impairment of the left arm. The case was not in posture for decision regarding
impairment to appellant’s right arm.4 In a July 5, 2012 decision, the Board found that appellant
had not established additional impairment to his upper extremities or his right lower extremity,
and had not established entitlement to a schedule award for his left lower extremity. The Board
affirmed an OWCP merit decision dated September 20, 2011.5 By order dated October 25, 2012,
the Board granted appellant’s petition for reconsideration and reaffirmed the September 20, 2011
decision. The Board granted the petition as a March 9, 2010 report from Dr. Igor Stiler, an
attending Board-certified neurologist, was not considered in the July 5, 2012 decision. The
Board reviewed Dr. Stiler’s report and determined that it was of diminished probative value
because the physician did not refer to specific figures or tables in the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides)6 to explain how he rated permanent impairment.7 The facts of the previous
Board decisions and orders are incorporated herein by reference.
On February 28, 2013 appellant, through his attorney, requested reconsideration before
OWCP. He referenced Dr. Stiler’s March 9, 2010 report of record and a functional capacity
evaluation dated February 4, 2010. Counsel asserted that, taken together, the reports provided
sufficient detail so that a claims examiner could visualize the impairment with its resulting
restrictions. He contended that appellant was entitled to increased schedule awards for the upper
and lower extremities, consistent with Dr. Stiler’s report. The attorney further asserted that
Dr. Stiler as attending physician was in a better position to make judgments with respect to
schedule awards. The June 14, 2010 report of Dr. David I. Rubinfeld, a Board-certified
3

Docket No. 05-787 (issued September 1, 2005). On December 11, 1991 appellant, a special delivery messenger,
was injured when a cement step collapsed under him as he delivered mail. He stopped work, did not return and
received compensation until he retired on October 31, 2002. Appellant elected retirement benefits under the Office
of Personnel Management. The accepted conditions are multiple site contusions, lumbar and cervical radiculitis,
concussion with cerebral vestibulopathy and depressive disorder. Under a separate claim for a July 12, 1976 injury,
appellant had a work-related right ankle sprain and osteochondritis dessicans.
4

Docket No. 06-421 (issued August 3, 2006). On November 18, 2005 appellant was granted a schedule award
for 38 percent right upper extremity impairment and 7 percent left upper extremity impairment.
5

Docket No. 12-377 (issued July 5, 2012).

6

A.M.A., Guides (6th ed. 2008).

7

Docket No. 12-377, Order Granting Petition for Reconsideration and Reaffirming Case (issued
October 25, 2012).

2

orthopedic surgeon, who provided a second opinion evaluation for OWCP, and the report by an
OWCP medical adviser should not serve as a basis to negate Dr. Stiler’s findings.
The record also contains an August 19, 2012 report from Dr. Stiler that was not
previously reviewed. Dr. Stiler noted appellant’s complaints of radiating neck pain. He
provided range of motion findings of the cervical and lumbar spine, and advised that strength
tests were 5/5 in appellant’s upper and lower extremities with the exception of right hand grip
which was 4+/5. Sensory examination demonstrated no abnormalities. Dr. Stiler did not provide
an impairment rating.
In a nonmerit decision dated June 3, 2013, OWCP denied appellant’s reconsideration
request. It found that counsel’s arguments were similar to those previously considered by the
Board and that the medical evidence submitted was not relevant.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.8 Section 10.608(a) of Title 20 of the Code of Federal Regulations
provides that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meets at least one of the standards
described in section 10.606(b)(2).9 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (i) shows
that OWCP erroneously applied or interpreted a specific point of law; or (ii) advances a relevant
legal argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent
new evidence not previously considered by OWCP.10 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.11
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated June 3, 2013 denying appellant’s application for review. Therefore, there is no OWCP
merit decision and the Board lacks jurisdiction to review the merits of appellant’s claim.12
The Board finds that appellant’s assertion that OWCP erroneously applied or interpreted
the law is without merit. Appellant’s attorney asserted, in his February 28, 2013 reconsideration
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.608(a).

10

Id. at § 10.608(b)(1) and (2).

11

Id. at § 10.608(b).

12

Supra note 1.

3

request, that Dr. Stiler, as attending physician, was better able to make judgments with respect to
permanent impairment. His March 9, 2010 report and a functional capacity evaluation dated
February 4, 2010, when taken together, provided sufficient detail allowing reviewers to visualize
the impairment and its resulting restrictions and establish additional impairment of appellant’s
upper and lower extremities consistent with Dr. Stiler’s report.
On October 25, 2012 the Board reviewed Dr. Stiler’s March 9, 2010 report in which the
physician discussed the February 4, 2010 functional capacity evaluation.13 The Board found
Dr. Stiler’s March 9, 2010 report to be of reduced probative value because the physician did not
refer to the specific figures or tables in the A.M.A., Guides to explain his impairment ratings. As
to the February 4, 2010 functional capacity evaluation itself, the Board reviewed this in the
July 5, 2012 decision.14 Evidence or argument that repeats or duplicates evidence previously of
record has no evidentiary value and does not constitute a basis for reopening a case.15
Consequently, appellant was not entitled to a review of the merits of the claim based on the first
and second above-noted requirements under section 10.606(b)(2).16
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted a June 19, 2012 report by Dr. Stiler that had not previously been considered.
Dr. Stiler, however, merely noted appellant’s complaints and provided physical findings
regarding cervical and lumbar range of motion, strength testing and a normal sensory
examination. He did not provide an impairment rating. This report is not relevant to the issue of
appellant’s permanent impairment.17
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied his reconsideration
request.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

13

Supra note 7.

14

Supra note 5.

15

J.P., 58 ECAB 289 (2007).

16

20 C.F.R. § 10.606(b)(2).

17

Phyllis F. Cundiff, 52 ECAB 439 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

